Van Voorhis, J.
The complaint has been dismissed on motion by defendant for summary judgment, upon the ground that plaintiff’s cause of action is barred by a release, or, speaking more accurately, by a covenant not to sue. Plaintiff was a blood donor for hire. The complaint alleges that upon the occasion of a blood donation by him in defendant’s office, he fell, thereby suffering serious and permanent personal injuries. Various acts and omissions are claimed to have constituted causal negligence by defendant, including failure to take precautions to prevent plaintiff from falling after extraction of his blood.
It is admitted that plaintiff supplied blood to defendant on previous occasions, and that upon this occasion he had signed a covenant not to sue in the form set forth in the opinion by Mr. Justice Breitel.
*570Although the complaint does not state precisely how plaintiff came to fall, and his position would be stronger on this motion if he had submitted an affidavit of his own describing the details, the complaint must be construed liberally upon a motion of this character. It is sufficiently clear that plaintiff’s contention is that he fainted during or immediately after the extraction of his blood while he was in defendant’s office, that in the exercise of reasonable care such an occurrence should have been anticipated and prevented, and that a triable issue in negligence is presented. There is little doubt that this is what the complaint means. If doubt exists that it alleges this, plaintiff should be allowed to amend, and the cause of action should not be dismissed upon the broad ground that all possible causes of action of that nature are precluded by the paper which plaintiff signed immediately before the accident.
For the purposes of this opinion, it is assumed, therefore, that the complaint states that plaintiff’s injuries were sustained in the manner above described. In this view of plaintiff’s case, which is the natural and probable interpretation, it becomes important to examine the scope of this covenant not to sue. Boleases or covenants of this nature have always been scrutinized, and have been enforced with many qualifications. Courts have always hesitated to allow parties to absolve themselves from the obligation to exercise ordinary care in human relationships, by contracting that the operation of the law of negligence shall be suspended in broad areas of conduct. The statement was made at the Appellate Division in an opinion by Hiscock, J., in Johnston v. Fargo (98 App. Div. 436, 442, affd. 184 N. Y. 379) that “ The general principle that contracts breaking down common-law liability and relieving persons from just penalties for their negligent and improper conduct are not to be favored, and should not be given an enforcement beyond that demanded by their strict construction, has been announced by the courts with often-repeated reiteration.” Elsewhere it has been stated that “ Contracts exempting from liability for negligence are not favored by the law; they are strictly construed against the party relying on them, and clear and explicit language in the contract is required to absolve a person from such liability.” (17 C. J. S., Contracts, § 262.)
In view of this acknowledged principle, it is pertinent to inquire whether the covenant not to sue, in the instant case, is broad enough to exempt defendant from all manner of negligence upon its part in taking plaintiff’s blood. This case does not pose the question whether such an instrument is invalid, *571in its entirety, nor, necessarily, whether any part of it be void. The main question is one of construction. In this context, the rule should be borne in mind, that parties are not construed to have intended to exempt themselves from the consequences of their own negligence in the absence of express language to that effect (Howard v. Handler Bros. & Winell, 279 App. Div. 72, affd. 303 N. Y. 990).
The dominant purpose of this covenant is to relieve Sharp & Dohme, Inc., from liability in event that it were to develop that plaintiff was not in proper physical condition to give blood. To that end, the form which plaintiff signed contains the statement that ‘ ‘ I certify that I have not consulted nor been attended by a doctor during the six weeks immediately preceding the date hereof, and that I am at my own risk submitting to the tests, examinations and procedures customary in connection with donations of blood. I agree that neither the Sharp & Dohme Donor Center, New York, nor any surgeons, physicians, technicians, nurse, agents or officers connected with Sharp & Dohme, Incorporated, or who may be participating otherwise in this work, shall be in any way responsible for any consequences to me resulting from the giving of such blood ”. (Italics supplied.) Nothing in the instrument, up to this point, purports to exempt defendant from using ordinary care in the methods employed in taking plaintiff’s blood while he was in defendant’s office. In fact, the statement that plaintiff is submitting to the “ procedures customary ” in connection with donations of blood, excludes any assumption that he is sanctioning departures from common practice, which furnishes the standard of reasonable care. The document merely absolves defendant from responsibility to investigate whether plaintiff is a fit subject to make a blood donation and for the untoward consequences of the taking of blood by the customary procedures. The subsequent language in the instrument purports to accomplish no more than this.
It was manifestly not intended that defendant was to be freed from consequences resulting from negligence in its technique in taking blood, such as, for example, causing blood poisoning through neglecting to sterilize instruments. This would be the reasonable and natural interpretation, even without the canon of construction that relief from the consequences of one’s own negligence is not assumed to have been intended in the absence of express words to that effect. The duty of defendant to employ customary procedures in taking blood is expressly affirmed, which is tantamount to declaring that the duty to use *572reasonable care shall apply to the procedures in defendant’s office.
The final clause, usual in general releases, does not broaden the foregoing. It simply states that plaintiff releases and discharges “ all claims and demands whatsoever which I or my heirs, executors, administrators or assigns have or may have against them or any of them by reason of any matter relative or incident to such donation of blood. ” This is just the omnibus clause which ordinarily concludes a general release, and has been construed by the courts, under the rule of ejusdem generis, to include only such matters as have been more particularly described in the instrument (Haskell v. Miller, 221 App. Div. 48, affd. 246 N. Y. 618; Mitchell v. Mitchell, 170 App. Div. 452, 456).
Fainting from loss of blood, or at the sight of blood, is a common experience. If we could not take judicial notice of it, plaintiff should have opportunity to prove that fact without having his complaint finally dismissed. Except for the covenant not to sue, it could hardly be disputed that it would be for the trier of the fact to determine whether the duty to use reasonable care would require defendant to anticipate that plaintiff might become faint,, and to take reasonable measures to protect him from injury in case he were to- fall while unconscious. We are not enlightened concerning, and cannot determine on this motion for summary judgment, what the customary procedures are and whether they were observed in this ease. We hold that the covenant here, properly construed, does not exonerate defendant from the employment of due care in its procedures or relieve it from negligence in any found departure from customary procedures.
The judgment and order appealed from by plaintiff dismissing the complaint upon defendant’s motion for summary judgment should be reversed, and said motion should be denied, with costs. Insofar as the order denies plaintiff’s motion to strike out the defense of release or covenant not to sue, the order should be affirmed, leaving the coverage and validity of the instrument to be decided after a trial, at which it can be ascertained precisely how this accident occurred.